Citation Nr: 1714502	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  15-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for tinnitus.

2.  Entitlement to a compensable initial rating for bilateral hearing loss.

3.  Entitlement to service connection for erectile dysfunction (ED).

4.  Entitlement to service connection for a low back disorder, including due to Agent Orange exposure.

5.  Entitlement to service connection for a left hip disorder, including due to Agent Orange exposure.

6.  Entitlement to service connection for a left ankle disorder, including due to Agent Orange exposure.

7.  Entitlement to service connection for a left foot disorder, including due to Agent Orange exposure.
8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a generalized anxiety disorder (GAD) (exclusive of post-traumatic stress disorder (PTSD)), including due to Agent Orange exposure.

9.  Whether new and material evidence has been received to reopen a claim for service connection for PTSD and depressive disorder.

10.  Whether new and material evidence has been received to reopen a claim for service connection for vision loss.

11.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

12.  Entitlement to a total rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to October 1968 and from May 1969 to October 1973.  He had confirmed service during the Vietnam War era in the Republic of Vietnam, from May 1967 to December 1968.  He was awarded the Parachutist Badge, National Defense Service Medal, Vietnam Service Medal and the Republic of Vietnam Campaign Medal.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran appealed for a compensable (i.e., higher than 0 percent) initial rating for bilateral hearing loss and an initial rating higher than 10 percent for tinnitus.  
The RO's January 2015 rating decision also denied reopening service connection claims for refractive error (claimed as eye condition and vision loss), generalized anxiety disorder, PTSD, and a left knee condition, based upon the lack of submission of new and material evidence to reopen the respective claims.  Moreover, the RO continued denying reopening these claims in the March 2015 statement of the case (SOC).  Regardless of the RO's action, the Board must address the issue of new and material evidence in the first instance, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, such that what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

In this case, the RO issued a prior final and binding March 1975 rating decision that denied the Veteran's claims for service connection for eye trouble and a nervous problem.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2016).  Then, the RO's October 1993 rating decision denied again the claim for service connection for an eye condition, and also found no new and material evidence had been submitted to reopen the Veteran's claim for service connection for a nervous disorder.  Id.  Lastly, the RO's September 2006 rating decision denied the Veteran's service connection claim for a bilateral knees condition, and denied reopening claims for an eye condition.  The RO's September 2006 decision also denied reopening claims for PTSD/nervous disorder, and incorporated a claim for depressive disorder into such denial.  

Thus, the question of whether new and material evidence has been received to reopen the previously denied claims for service connection for PTSD, vision loss, and a left knee disorder (only the left knee is presently at issue and claimed by the Veteran) remain before the Board.  

Moreover, the issue of service connection for an "acquired psychiatric disability," as characterized on the title page of this decision, has been framed to include all psychiatric disorders that also have been claimed and diagnosed, but not previously denied in prior rating decisions, i.e., generalized anxiety disorder (GAD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Notably, the RO's prior final rating decisions, above, did not previously consider GAD.  The Board's recharacterization of the issue is essentially tied to the requirement that there needed to be evidence to support a diagnosis of PTSD, which follows a different analysis under 38 C.F.R. § 3.304(f), as opposed to provisions for establishing other types of service connection claims for an acquired psychiatric disorder under 38 C.F.R. § 3.303.  Thus, to require the submission of new and material evidence for GAD would be prejudicial, since the claim for an acquired psychiatric disability, inclusive of GAD, is an original and independent claim potentially based on distinct factual bases that were not previously considered and adjudicated by the RO.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).  

The issue of hypertension has been raised by the record in an October 20, 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for ED, low back disorder, left hip disorder, left ankle disorder, left foot disorder, an acquired psychiatric disorder claimed as GAD; whether new and material evidence has been received to reopen claims of service connection for PTSD and depressive disorder, vision loss, and a left knee disorder; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under VA regulatory provisions. 

2.  The Veteran demonstrated an average hearing loss of no greater than 33dB in the right ear and 36dB in the left ear, and speech recognition scores of 100 percent bilaterally; his hearing loss was level I bilaterally.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an initial disability rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

2.  The criteria are not met for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been submitted and obtained.  VA attempted to obtain Social Security Administration (SSA) disability records for the Veteran.  However, in August 2014, that agency advised VA that they did not have any records for the Veteran as the medical records had been destroyed, and further attempts to obtain them will be futile.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with a VA examination (the reports of which have been associated with the claims file) in September 2014 for the audiological claims (tinnitus and hearing loss).  The Board finds these to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings, conclusions and opinions upon independent physical evaluation, medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Analysis-Higher Initial Ratings for Tinnitus and Hearing Loss

At the September 2014 VA audiological examination, the Veteran reported he was exposed to military noise in Vietnam where he was exposed to military noise from armor unit, explosions, heavy vehicles, etc.  He reported tinnitus for many years, but claimed that symptoms worsened since approximately 3 years prior to the examination.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In the Fenderson scenario, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Tinnitus

A January 2015 rating decision granted the Veteran's claim for service connection for tinnitus, as secondary to the service-connected hearing loss, and assigned a single 10 percent rating for bilateral tinnitus, effective March 12, 2014, his date of claim.  In February 2015, the Veteran filed an NOD with that rating decision, asserting that he warranted an initial rating in excess of 10 percent for his tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Note (2) following Diagnostic Code 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  

The Veteran has already been assigned the maximum schedular (10 percent) rating allowed for tinnitus.  There is no legal basis for a schedular initial rating in excess of 10 percent for recurrent tinnitus due to acoustic trauma.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Hearing Loss

The Veteran's service-connected bilateral hearing loss has been assigned an initial noncompensable rating (0 percent) under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, for hearing impairment.  

Under § 4.85, evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The provisions for alternatively rating an exceptional pattern of hearing impairment, as defined at 38 C.F.R. § 4.86, are not applicable here.  This requires that the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, see 38 C.F.R. § 4.86(a); or the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, see 38 C.F.R. § 4.86(a).

The Veteran has complained of difficulty with understanding conversations and the television.  The Board observes that decreased hearing is subjective and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran is clearly competent to relate experiencing diminished hearing acuity.  Nonetheless, he is not competent to provide a probative (persuasive) opinion on a medical matter without the appropriate medical training and expertise, especially on the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Indeed, a higher rating for bilateral hearing loss requires demonstration of hearing loss in terms of audiometric test results of puretone thresholds and speech communication scores.  38 C.F.R. § 4.85.  

The overall evidence of record does not support the Veteran's claim for a compensable rating.  The Veteran had a VA audiology examination in September 2014.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 100 percent in the right and left ears.  The average puretone threshold was 33 decibels in the right ear and 36 decibels in the left ear.  His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
25
20
35
50
33
LEFT
25
20
45
55
36

Applying the results of the September 2014 VA examination to Table VI yield values of Level I hearing impairment for his right and left ears.  Applying these values to Table VII indicates his bilateral hearing loss was only 0 percent disabling.  See 38 C.F.R. § 4.85.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the United States Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the VA examiner noted the Veteran's own complaint of having difficulty understanding conversations and the television.

As noted, the application of the results of audiometric testing is mechanical in nature, and the probative evidence does not support the assignment of a compensable rating.  Lastly, there is no basis to further stage the disability.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is indicated for his service-connected bilateral hearing loss and/or tinnitus.  Nonetheless, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's hearing loss symptoms and manifestations of difficulty having conversations and listening to the television and ringing in the ears are neither unusual nor exceptional.  As such, his hearing loss and tinnitus symptoms and manifestations are fully contemplated by the rating criteria of Diagnostic Codes 6100 and 6260.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

ORDER

The claim for an initial rating higher than10 percent for tinnitus is denied.

The claim for an initial compensable rating higher for bilateral hearing loss is denied.


REMAND

McLendon- Nexus Opinion

The Veteran asserts he is entitled to service connection for several orthopedic claims due to an in-service parachute jump, and as due to Agent Orange exposure for those same orthopedic disabilities as well as several psychiatric disorders.  In this regard, the Veteran submitted a positive nexus opinion by a private treating physician, Dr. Q., dated in February 2014, who diagnosed several orthopedic and psychiatric disabilities relevant to the appeal, namely, degenerative disc disease of the lumbar spine; chronic myositis para-lumbar spine muscles; osteoarthritis of the left hip, left knee, left ankle and left foot; GAD; major depressive disease; and PTSD.  Dr. Q. recorded the Veteran's reported history of suffering body trauma in a parachute jump and a history of orthopedic pain and other symptoms since service.  He also reported suffering traumatic experiences during military service and suffering psychiatric problems and symptoms presently.  Dr. Q. provided a positive nexus opinion for his several orthopedic and psychiatric disorders, noted above, stating that the Veteran "presents severe musculoskeletal and psychiatric disorders which are more probable than not secondary to his military service performance and Agent Orange contact."  Dr. Q. added that the Veteran is 100 percent disabled and unable to work.  

The Board recognizes that the Veteran is presumed to have been exposed to herbicidal agents (e.g., Agent Orange), in light of his verified service during the Vietnam Era in the Republic of Vietnam.  In this case, a review of his service personnel records verifies service during the Vietnam War era in the Republic of Vietnam, from May 1967 to December 1968.  Moreover, he was awarded the Parachutist Badge, National Defense Service Medal, Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  As an initial matter, the Veteran's relevant diagnoses of orthopedic disabilities (e.g., osteoarthritis) and psychiatric disabilities (e.g., GAD, PTSD) are not among the listed diseases eligible for presumptive service connection for herbicide exposure, as provided by 38 C.F.R. § 3.309 (e).  In general, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -60 (May 7, 2009); Notice, 75 Fed. Reg. 32,540 (June 8, 2010).  Thus, as a preliminary consideration, presumptive service connection due to herbicide exposure appears to be precluded.  Nonetheless, the possibility remains of establishing his claim by a theory of direct service-incurrence.

A review of his service treatment records, including an October 1973 separation examination, does not reveal any in-service parachuting injuries.  However, in an instance in March 1968, he complained of aching all over his body and aching on large joints of elbows, knees, ankles, shoulder, with a diagnosis of polyarthralgia.  He was again treated for polyarthralgia in April 1968.  At his October 1973 separation examination, he reported swollen or painful joints and bone/joint or other deformity, but the examiner did not assess any clinical abnormalities.  
Due to the Veteran's competent report of an in-service injury (at least partially supported by the evidence currently of record) and chronic pain in-service and competent lay statements of a continuity pain thereafter, a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006), to determine whether any current disorder of the left hip, left knee, left ankle and left foot is causally-related to his period of active service, including as due to presumed herbicidal agent exposure. 

Outstanding Medical Records

First, the Veteran indicates still outstanding VA treatment records that may be relevant to his several claims on appeal.  On remand, the AOJ must obtain any VA treatment records since January 2015 to the present, and specifically including an Agent Orange examination conducted on or about March 11, 2015, identified by the Veteran as relevant to the claims.  See March 20, 2015 Statement in Support of the Claim (VA Form 21-4138).

Second, there is an indication of potentially outstanding clinical treatment records in service.  At the October 1973 separation examination report, he reported in-service hospital treatment and operations at the Walson Army Hospital in Ft. Dix, New Jersey.  Following a review of the evidence, the Board notes that these records may be outstanding and pertinent to the claim of an in-service parachuting injury, which in turn is asserted to have resulted in present left hip, left knee, left ankle and left foot osteoarthritis.  

Third, it does not appear that the AOJ attempted to obtain private treatment records from Dr. Q., who provided the February 2014 letter of a private nexus opinion for several claims.  Thus, on remand, the AOJ should contact the Veteran to obtain appropriate authorization to obtain such private medical records.  

Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. §§ 3.159(c)(1) and (2) (2016).  In this regard, the duty to assist with respect to obtaining relevant records also applies to new and material evidence cases.  See 38 C.F.R. § 3.159(c) (2016).  

Clarification of Eye Examination Nexus Opinion and Rationale

Furthermore, even though the duty to provide a VA examination does not apply to petitions to reopen, if VA has voluntarily chosen to provide an examination, the adequacy of the examination must be discussed.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  On remand, the opinion is to be returned to the January 2015 eye examiner for clarification and reconciliation of the positive nexus opinion and generally negative rationale.  The eye examiner diagnosed present eye conditions of senile cataracts bilaterally, pinguecula bilaterally and mild blepharitis, as well as "history of old uveitis right eye, inactive", and right eye floaters.  Initially, the January 2015 eye examiner provided a positive nexus opinion, concluding, "The condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  In contrast, the supporting rationale for the opinion appears to be largely negative in nature.  For instance, the rationale initially supports a positive nexus opinion for an old diagnosis of right eye uveitis, and notes an in-service diagnosis and treatment of right eye posterior uveitis (inflammation), but also notes at present the uveitis is inactive with no sequela to cause decrease in visual activity, except for floaters in the right eye.  However, the rationale then appears to be supportive of a negative nexus opinion for the remaining diagnoses, noting that "at present visual loss explained by early senile cataracts and refractive error.  Early senile cataracts and refractive error are not secondary to posterior uveitis of the right eye . pinguecula and blepharitis in both eyes were not diagnosed while in service and are not secondary to posterior uveitis of the right eye "  

TDIU Claim Inextricably Intertwined

Finally, the claim for a TDIU is also remanded pending adjudication of the service connection claims, as it is inextricably intertwined with the outcome of these claims.  The Veteran, in fact, submitted a private medical opinion by Dr. Q., dated in February 2014, that concluded the Veteran is 100 percent disabled and unable to work, indicating this is due in relevant part to several diagnoses relevant to ongoing appeals, including the present service connection claims for orthopedic disabilities and psychiatric disorders.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all available service treatment records have been associated with the record, to include any available records from Walson Army Hospital in Ft. Dix, New Jersey.  

2.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal. In particular, ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Dr. Q., in Cidra, Puerto Rico, and any other outstanding private treatment records.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2016).

Then obtain any outstanding VA treatment records from the San Juan, Puerto Rico VAMC, especially dated since January 2015 to the present, and specifically including an Agent Orange examination conducted on or about March 11, 2015.  See 38 C.F.R. § 3.159(c)(2) (2016).  Any negative development should be properly annotated into the claims file.  See 38 C.F.R. § 3.159(e) (2016).

3.  Thereafter, schedule the Veteran for a VA examination(s) to determine the current nature and etiology of any current disorder of the left hip, left knee, left ankle and left foot.  The examiner should identify any and all diagnoses of the left hip, left knee, left ankle and left foot.  Then, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that any current left hip, left knee, left ankle and left foot disability either began during or was otherwise caused by the Veteran's periods of active duty, including as due to in-service Agent Orange exposure?  Why or why not?

4.  Request the January 2015 eye examiner to provide an addendum opinion that clarifies and reconciles the positive nexus opinion with the rationale supporting a negative nexus opinion.  If this examiner is unavailable, then request another appropriate eye examiner to comment.

5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


